 

Exhibit 10.1

AMENDMENT TO LEASE

THIS AMENDMENT TO LEASE (“Amendment”) is made as of August 23, 2018 by and
between 480 Arsenal Group LLC, a Massachusetts limited liability company
(“Landlord”), and Aileron Therapeutics, Inc., a Delaware corporation (“Tenant”).

WHEREAS, Landlord and Tenant entered into a Lease dated as of March 28, 2018
(the “Lease”), pursuant to which Landlord leased to Tenant certain premises
situated at 490 Arsenal Way, Watertown, Massachusetts, all as more particularly
described in the Lease;

WHEREAS, at Tenant’s request, Landlord has converted the existing common
restrooms on the second floor of the Building adjacent to the Premises to
restrooms for Tenant’s exclusive use;

WHEREAS, such conversion increases slightly the number of rentable square feet
included within the Premises from that set forth in the Lease; and

WHEREAS, Landlord and Tenant agree that it is their mutual intent that this
modification to the Building and the Premises not materially affect the total
annual amount of Annual Base Rent payable by Tenant as set forth in the Lease;
and

WHEREAS, Landlord and Tenant have agreed to modify the provisions of the Lease
as set forth in this Amendment to accomplish the foregoing,

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree to amend the
Lease as follows:

1.All capitalized terms used in this Amendment which are defined in the Lease
and not otherwise defined herein shall have the same meaning herein as in the
Lease.

2.Exhibit B, Building Floor Plan Showing the Premises, is hereby amended by
deleting said Exhibit in its entirety and substituting therefor the Exhibit B
attached hereto.

3.Article 1, Premises, is hereby amended by deleting therefrom the definition of
the term “Premises” in its entirety, and substituting therefor the following:

 

“Premises:

A total rentable area of 18,768 rentable square feet on the second floor of the
West Wing of the Building, as shown on Exhibit B attached hereto, as measured in
accordance with the provisions of Section 2.01(e).”

4.Article 1, Tenant’s Pro Rata Share, is hereby amended by deleting therefrom
the figure “10.06%” and substituting therefor the figure “10.14%”.

5.Article 1, Base Rent: Initial Term, is hereby amended by deleting therefrom
the table as it appears in the Lease under said definition and substituting
therefor the table attached as Schedule 1 to this Amendment.

 

--------------------------------------------------------------------------------

 

6.Section 4.06, Tenant’s Pro Rata Share, is hereby amended by deleting therefrom
the figure “10.06%” and substituting therefor the figure “10.14%”.

7.Exhibit C, Work Letter, Section A.4, Landlord’s Allowance, is hereby amended
by deleting the text thereof as it appears in the Lease and substituting
therefor the following:

“An amount not to exceed Two Million Four Hundred Nineteen Thousand One Hundred
Seventy ($2,419,170.00) Dollars, to be paid by Landlord towards the cost of
design and construction of the Initial Tenant Work, which amount shall be paid
in the manner provided in this Work Letter.”

8.Except as specifically amended hereby, the Lease shall remain unchanged and
shall be in full force and effect, enforceable in accordance with its terms. In
the event of any conflict between the provisions of the Lease and the provisions
of this Amendment, the provisions of this Amendment shall govern and control.

9.This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, and may not be modified,
amended or cancelled except by a written instrument executed by the parties
hereto or their respective successors or assigns.

10.Landlord and Tenant each hereby represents and warrants to the other party
that it has the power and authority to execute and deliver this Amendment, and
that the person executing this Amendment on its behalf has been authorized to do
so.

11.This Amendment may be executed in counterparts, each of which shall be deemed
an original and all such counterparts shall constitute one and the same
instrument. A facsimile or electronic signature affixed to this Amendment shall
be valid as if affixed to a hard copy hereof in ink.

(no further text; signatures appear on the next page)




2

--------------------------------------------------------------------------------

 

Executed as a sealed instrument as of the date first set forth above.

 

LANDLORD:

 

 

480 ARSENAL GROUP LLC,

a Massachusetts limited liability company

 

 

 

 

By:

 

/s/ William McQuillan

 

 

Name:

William McQuillan

 

 

Title:

Manager

 

TENANT:

 

 

AILERON THERAPEUTICS, INC.,

a Delaware corporation

 

 

 

 

By:

 

/s/ Donald Dougherty

 

 

Name:

Donald Dougherty

 

 

Title:

CFO

 




3

--------------------------------------------------------------------------------

 

EXHIBIT B
BUILDING FLOOR PLAN SHOWING THE PREMISES

[see attached plan]




4

--------------------------------------------------------------------------------

 

SCHEDULE 1

TABLE OF ANNUAL BASE RENT FOR THE INITIAL TERM

 

Period

 

Annual Base Rent

 

 

Monthly Base Rent

 

 

Annual Base Rent Amount

 

Rent Commencement

Date–expiration of

 

 

 

 

 

 

 

 

 

 

 

 

Lease Year 1

 

$

52.55

 

 

$

82,189.75

 

 

$

986,277.00

 

Lease Year 2

 

$

54.13

 

 

$

84,655.44

 

 

$

1,015,865.31

 

Lease Year 3

 

$

55.75

 

 

$

87,198.44

 

 

$

1,046,384.07

 

Lease Year 4

 

$

57.43

 

 

$

89,819.44

 

 

$

1,077,833.28

 

Lease Year 5

 

$

59.15

 

 

$

92,517.75

 

 

$

1,110,212.94

 

Lease Year 6

 

$

60.93

 

 

$

95,293.59

 

 

$

1,143,523.05

 

Lease Year?

 

$

62.75

 

 

$

98,146.97

 

 

$

1,177,763.61

 

Lease Year 8

 

$

64.64

 

 

$

101,093.39

 

 

$

1,213,120.71

 

 

5